OFFICE   OF THE AlTORNEY      GENERAL          OF TEXAS
                              AUSTIN




Hon. Worgs If. 8heppud
Comptrollos of Publla Amounts
Austin,   Tour




             “A departnat   herd




                                           tho   r.Quert,       and      copy
                                             l do p a r tmnt         M    w-




                            tmont b u th o r lr o d to    ir r u o   vrrrrnt
                          xpoM0 account (either ln whole,
                        w of ths rider on the Approgrlatlon
      Bill  rhich &dar      ‘Ro money8 hm’ola amroprtitod
      ahli  rvork    rponttopay   the tmvolisgoxpnrr~      of
      a & sy
           ta ts l8ployw to any typo o? conv~ntlon   vlthb
      ths eat0 or rithout the wat.0.
%0n.   cu.     1(. ShqJpwd,         mg.    2


               ‘IOU *ill not100 the above quoted ddor ratioas

       tb    8mlltIw hua u                     d8pwtamtutoth8~
       -




               ?or oonwnloaao w aaswr          ow uooad quutIon first.
                    ridrr   .ppbad   to hImto L 11 427, Aetr u the 46th
                      p r o p id,r
                                 la th
                                    , slat1on o ntrawl*     sx p o M u,
                                                                      u




                  It 18 8Xpl’@881f $FOV%&d   t&t th. VPOVf-
                tbir Aat, vlth nfuwmo      to tlw*lbig
       lx p o Il808,
                 8h llnot Apply to tha oo*rrrAor Md t&8
       Lloutensnt 00vornoP of this atat..’
            “(1)  Except lx othervlso 8peoltlorll.~wompted,
       the pzor:8ion8 of this Aot8hall a&o &pply to uu
       d8wtunt    hudr and WrkrS     Of Od881Oll8. l


               2huo       provl810118     U    th8      a     ro&wf8tloa     bill     8rid8nc8
the logl8latI*o lntont that tha Pla                           bitloam oontaIa.din tha
HotIon oa tnnUlrg                 O-M@8        should         apply to all oftlaon Mid
-1-8           Ofth Sb tAt4COW-t,                   SW.ud lOOpt th.  @ OWmOr
a a d th s Llo utemnt c o wr r r o r o f        th8 Sta8, uul8.8
                                                               l s o lflo
8xoaptIoa ti             8uoh &WW181OZM         of      th@    8ppro@AtiOn          r ill,       Other
that&   wemptlonoftha oOvw?mrmdtho                                   Uoutwnat  Oonrnor,
ay bo found in nfuenao to L pwt10ulAr                               dopwtumnt bud w
Boabu of a pwtIcolae soaisrlon.
               Thb MSVUtO               Jour fIZ'OtQU8ti@B&~~                       Ntb
uurtalmsat      of orrtda QUS8tiOM    of SMt, vhloh It Is not
thr pro*tie~ 0f this abpwtwnt      t0 tat-.       vo 0~ 0114 8t-w
the mlu    rbiah vlll govera       a mlp p liatolth enPIous hat
8itUatiOXkS+h iOh  UT lLiSt#  Yowing   tm   mot-rumung  to be
mds    br    you?     4q=t=mt.
Hon.   Qeo. a.    sheppud,    Page 3



             1.    If It k    detomiaed   thSt   the    mtloulu     trip on
8Uto's     bu~lmorr   N      m4 efo rth e
                                        -so            o flrablin(r UN poroon
t0   &tturd th. OOJiYOEtiOQ,     -t 18, if it b dOk?miJlOd tbrt
th.W
   VM         inVOlWd   th. lttmt to lWd@ tb pX'OVi81olrr  d
pmhlbltlonr       Of th. &ppm’opFiatlonbill, th@ Uo’nkt Mt AOt k
Wd     by tolp    bpwtment.
                   If thorS vu    ao attempt to em&
                                               tb~ prohlbitlom
Ofth e
     .ld!;
        lpp.aded to borate Bill               427,
                                               Mth I,  bt8
the uoouatrynotk       paldlavbok    or lapwtif    It
po88ibk t0 d8tel9irn tit pOrti     Of th8 8XpUMSS VOW iCra8UP.d
lnlttmding the eoawatlon aad rbt po?tlocr Of the O-IS.8
Ww   lmurnd   in th. trUiSmtion of &at&!8 bwlnU8     not InVOlt-
lag attendulce upon the aonwntlon.

          3.             e no a ttemptot lw&
               If th e r YM                       th ep r o h lb ltio nm
of the S~ropHM.Ion    bill, Snd if it 18 po88lbk to dSterrill.
vhet     tlo nof th elx p e~u lnawwd    vo w soqulnd   III  tmn8M tl.w
at&t0i"=
      8 buSiIiS88not illYOlVilI& ~ttOIldUAO0Upon t&S 0021WXItiOI3,
Suoh portion of the Scoount -7 k pld.


                                          ATTOREEY      QmKliAL   01 Tr%As
                                                        &&&/,&cd&

                                          m              R. U. hirohlld
                                                               bSiStU&t
IMIPBP